DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 12, the limitation “the pair of lateral edges having portions of a first height at its terminal ends that are greater than the height of the electronic device” is indefinite because it is unclear if the electronic device and its height has been positively claimed as part of the invention.  Line 1 of the claim only requires the capability of the case to receive an electronic device, however, the mentioned language appears to indicate that the electronic device and its height has been part of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 4-7, 9-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitten (US 2014/0360893).

    PNG
    media_image1.png
    789
    801
    media_image1.png
    Greyscale

Claim 1
Whitten discloses a case comprising a panel, edge panels extending from the panel comprising an upper edge panel and a lower edge panels; a first side edge panel and a second side edge panel, the first and second side edge panels being longer than the upper and lower edge panels; the upper edge panels adjoining a first portion of the first 
Claim 2
Whitten further discloses the first and second transitions comprise a taper between the first and second height (see figure above).

Claim 4

Claim 5
Whitten discloses a case adapted to receive an electronic device, the case comprising a panel and a plurality of edges that extend in a direction substantially perpendicular to the panel to form a frame; the plurality of edges comprising a first and second lateral edges wherein the first lateral edge have a first height and a second height, wherein the second height is less than the first height; wherein a difference in height provided in the first lateral edge is defined by a first transition and a second transition provided at the ends of the first lateral edge, and wherein the second height is continuous from the first to the second transition (see figure above).  Whitten further discloses a height of four corners of the protective case is not greater than the first height of the first lateral edge; and wherein the second height of the first edge is capable to expose elongated lateral edges of an electronic device placed within the case.  Whitten does not explicitly disclose the second lateral edge comprising first and second heights with transitions between the first and second heights, wherein the first and second side edges comprises matching height profiles, including the locations of the first and second transitions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective case of Whitten having the second lateral edge panel being mirror image from the first lateral edge panel for symmetrical and aesthetic purposes of the protective case.
Claim 6

Claim 7
Whitten as modified discloses the first and second transitions are located along an inner surface of the first pair of lateral edges (see figure above).
Claim 9
Whitten further discloses the protective case including an additional layer (600) in addition to the panel and the plurality of edges (see figure 27).
Claim 10
Whitten further discloses an upper edge panel and a lower edge panel, wherein the upper edge panel and the lower edge panel comprise a height that is the same than the first height of the first lateral edge.  After Whitten is modified the heights the first and second lateral edges would be same.
Claim 11
Whitten further discloses the second height of the first lateral edge is reduced in comparison to the first height capable to permit a user to observe text or images viewable on an electronic device adapted to be received by the case (see figure above).  Depending on the height of the electronic device placed within the case, the lateral edges of the case would permit the user to observe text or images of the electronic device.  After Whitten is modified the heights the first and second lateral edges would be same.


Claim 12

Claim 13
Whitten further discloses the difference in height of first lateral edge defines a taper (see figure above).  After Whitten is modified, the second lateral edge would include a difference in height defined by a taper.
Claim 15
After Whitten is modified, the differences in height of the first and second lateral edges will be symmetrical about a longitudinal axis of the case.

Claim 19
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitten (US 2014/0360893) as applied to claims 1 or 12 respectively above, and further in view of Still (US 2012/0241330).
Claims 3 and 14
Whittens discloses the transitions defined by tapers (see figure above).  Whittens as modified does not discloses step transitions between the first and second heights, or difference in heights of the first and second side edges or pair of lateral edges.  However, Still discloses a case for an electronic device comprising side edges with difference in height defined by steps (see figures 1, 2 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transitions of Whittens defined by steps as taught by Still since it .  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitten (US 2014/0360893) as applied to claim 12 respectively, and further in view of Saks (US 2015/0053730).
Claims 16 and 17
Whittens as modified discloses the transitions shows difference in heights of the first and second lateral edges in the case.  Depending on the height of the side edges of the electronic device placed in the protective case, then corresponding edges of protective case would expose edges and at least a portion of a screen of the electronic device.  From the argument that the lateral edges of the protective case does not expose edges and at least portion of a screen of the electronic device, Saks discloses a case (10) comprising lateral side edge panels (6) exposing edges of a portion of a screen of corresponding edges of an electronic device placed within the case (see figures 1, 3, 7 and 8).  Saks discloses the perimeter wall, in the case, does not obscure any portion of front surface of the electronic device, and/or does not obscure the user’s view of the front surface of the device (see [0030] and [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Whittens reducing the height of the lateral side edges of the case exposing side edges of the electronic device to prevent obscuring a user’s view or front surface of the electronic device.
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitten (US 2014/0360893) as applied to claim 12 respectively above, and further in view of Macrina (US 2014/0069825).
Claim 18
Whittens does not disclose the case including a resilient layer in addition to the panel and the plurality of edges.  However, Macrina discloses a protective case (10) for an electronic device, the protective comprising a cover (12), an insert (30) and a liner (40), wherein the insert and the liner for absorbing shock impacts to the electronic device (see abstract and [0038]-[0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Whittens including an additional layer, such as the insert and/or the liner as taught by Macrina for absorbing shock impacts to the electronic device.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-19 have been considered but are moot in view of a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736